Case 19-01069-JMM         Doc 178    Filed 06/08/20 Entered 06/08/20 19:01:02            Desc Main
                                    Document     Page 1 of 6



Holly Roark, ISB No. 7143
ROARK LAW OFFICES
950 Bannock St. Ste. 1100
Boise, ID 83702
Telephone: (208) 536-3638
Facsimile: (310) 553-2601
Email: holly@roarklawboise.com

Counsel for Debtors-in-possession

                               UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO – BOISE

     In Re:                                       Case No. 19-01069-JMM

     WILLIAM E. DEMPSEY, II, and                  Chapter 11
     AMY D. DEMPSEY,

     Debtors and Debtors in Possession.

  DEBTORS-IN-POSSESSION’S MEMORANDUM IN SUPPORT OF OBJECTION TO
BRUNOBUILT, INC.’S MOTION FOR ORDER SHORTENING TIME TO RESPOND TO
FIRST SETS OF WRITTEN DISCOVERY TO DEBTORS AND DCCC (DOCKET NO. 164)
       The Debtors-in-Possession in the above-described Chapter 11 bankruptcy case, WILLIAM E.

DEMPSEY, II and AMY D. DEMPSEY (the “DIP”), by and through their counsel, Roark Law

Offices, file this Memorandum in support of their OBJECTION TO BRUNOBUILT, INC.’S

MOTION FOR ORDER SHORTENING TIME TO RESPOND TO FIRST SETS OF WRITTEN
DISCOVERY TO DEBTORS AND DCCC filed as Docket No. 173 and state as follows:

                                                 I.

                                     Procedural Background

       1.      On June 4, 2020, BrunoBuilt, Inc. filed its Motion for Order Shortening Time to

Respond to First Set of Written Discovery to Debtors and DCCC as Docket No. 164.

       2.      The Notice of Motion attached as the first page of the document indicates that the

time to object is 14+3 days.

       3.      Accordingly, the Court clerk set the deadline for June 24, 2020, which is evident on




                                                  1
Case 19-01069-JMM         Doc 178     Filed 06/08/20 Entered 06/08/20 19:01:02             Desc Main
                                     Document     Page 2 of 6



the Court’s docket in the space dated June 8, 2020, between Dockets No. 170 and 171.

       4.      Nevertheless, on June 8, 2020, the Court entered an Order as Docket No. 171,

granting the Motion.

       5.      The DIP intended to timely respond to the Motion, and in fact had intended to

respond 16 days early, today, and set the matter for hearing for June 16, 2020, at 9:00 a.m. with

several other matters currently on the docket. To that end, the DIP has filed its Objection to

BrunoBuilt, Inc.’s Motion and has filed an ex parte motion to shorten time for the hearing as Docket

No 176. The DIP will file a Motion to vacate the Order entered as Docket No. 171 if BrunoBuilt,

Inc. does not file such a motion immediately.

                                              Argument

                                                  II.

                               Expedited Discovery is Not Necessary

       6.      In its Motion, BrunoBuilt, Inc. contends that it requires expedited discovery because

it needs to immediately investigate the false “malpractice” claims it made up against the Estate’s

litigation counsel, Davison, Copple, Copple, & Copple LLP (“DCCC”); and it needs to investigate

the potential claims of the Debtors against the Terra Nativa Professionals, having to do with

engineering negligence on a home they were having built.

       7.      As addressed in the DIP’s Memorandum filed as Docket No. 177 in support of its

Objection to BrunoBuilt, Inc.’s Motion for more time to object to the DCCC application,

incorporated herein by this reference, and as set forth in the Declaration of William E. Dempsey, II

(“Dempsey Decl.”) thereto and incorporated herein by this reference, there is absolutely no basis for

a legal malpractice claim against DCCC since the Dempseys were fully informed regarding any

potential statutes of limitations; the Dempseys chose not to proceed with the litigation against the

Terra Nativa Professionals for financial and emotional reasons and because of the potential

cost/benefit; and there are no statute of limitations issues in any event. See Dempsey Decl., Docket

No. and 174, and attached to the Request for Judicial Notice filed herewith as Exhibit B. See also the

DIP’s Memorandum attached to the Request for Judicial Notice filed herewith as Exhibit A.




                                                   2
Case 19-01069-JMM              Doc 178       Filed 06/08/20 Entered 06/08/20 19:01:02                       Desc Main
                                            Document     Page 3 of 6



         8.       Moreover, the Estate has already analyzed the claims against the Terra Nativa

Professionals, notwithstanding the Dempseys’ prepetition determination not to pursue them, and has

determined that the cost/benefit analysis evidences that litigation would not benefit the Estate, at

least not under an hourly agreement. To that end, the Estate is consulting with counsel experienced

with construction defect litigation on a contingency fee basis, and the Estate will make a

determination as to the feasibility and benefit of proceeding with litigation on a contingency fee

basis with counsel. If feasible, the Estate will file an employment application with the Court for the

attorney to proceed, whether to write an independent analysis of the claim to provide to the Court

and creditors, and/or to litigate it. The Estate will make all necessary disclosures regarding this

matter, in its Plan and Disclosure Statement, as well as a brief analysis in its amended Schedule B to

be filed. See Declaration of Holly Roark, attached hereto. If BrunoBuilt, Inc. is not satisfied with the

Estate’s analysis at that time, it will have its remedies at that time.

                                                           III.

BrunoBuilt, Inc. Propounded Discovery with Respect to a Matter Which Was Not Yet at Issue

When the Discovery was Propounded, and its Discovery Requests are Therefore Inappropriate

         9.       Discovery in Bankruptcy is only allowed in Adversary Proceedings and in “contested

matters” under the Federal Rules of Bankruptcy Procedure, Rule 9014. BrunoBuilt, Inc. propounded

discovery on June 2, 2020, on the Dempseys and on DCCC with respect to its Motion to Extend

Deadline to Object to the Interim Fee Application for Compensation of Michael E. Band of Davison,

Copple, Copple, and Copple LLP, filed on May 22, 2020. The motion seeking more time does not

render the underlying matter “contested” for the purposes of discovery. It is simply a request for

more time to file an Objection. Had BrunoBuilt, Inc. filed an objection to the DCCC fee application,

the matter would be contested.1 Accordingly, BrunoBuilt, Inc.’s request for more time to do what it

should have done if it had any cause to (which it does not), should not be extended, and discovery


1
  “In bankruptcy, any dispute not qualifying as an adversary proceeding under Rule 7001 of the Federal Rules of
Bankruptcy Procedure (Fed. R. Bankr. P. 9014). A contested matter is initiated by a party in interest, including a debtor,
filing a motion requesting relief (rather than a complaint) in the context of a main bankruptcy proceeding. When a party
objects to the motion the matter is considered contested.” From Westlaw Glossary.




                                                            3
Case 19-01069-JMM          Doc 178     Filed 06/08/20 Entered 06/08/20 19:01:02              Desc Main
                                      Document     Page 4 of 6



was not appropriate when it was served.

       10.     Notably, the DIP responded to a very extensive 2004 Request by BrunoBuilt, Inc.

earlier in this case, producing close to 2,000 documents. At this point, BrunoBuilt, Inc. is just

harassing the Dempseys with endless discovery requests.

       11.     There is absolutely no reason why BrunoBuilt, Inc. needs discovery on these matters

at this time, and certainly not on an expedited basis. It should wait until it receives the Disclosure

Statement and Plan, and the amended Schedules.

       12.     Moreover, the Dempsey Decl. and the Exhibits attached thereto should answer most

of BrunoBuilt, Inc.’s questions, to the extent its questions are even in good faith, which at this point,

is dubious.

                                                   IV.

                                              Conclusion

       13.     Mr. Dempsey’s declaration should put the “malpractice” matter against DCCC to

rest. With respect to the alleged claims against the Terra Nativa Professionals, the DIP will update

the Court and all parties with respect to its further analysis of the claims when it files its amended

schedules, files its Plan and Disclosure Statement setting forth the analysis, and/or files an

employment application of independent counsel to formally review and/or prosecute the claims, if

the independent review deems it financially feasible for the Estate to do so.

       WHEREFORE, BrunoBuilt, Inc.’s Motion should be denied. Discovery is not appropriate

since the underlying matter is not formally contested, and it even if it were, such Discovery should

not be granted on an expedited basis. It is not necessary and is wasteful of the Estate’s resources.



DATED: June 8, 2020                                      ROARK LAW OFFICES



                                                                            ___________ _____
                                                         Holly Roark, counsel for Debtors-in-
                                                         Possession




                                                    4
Case 19-01069-JMM          Doc 178     Filed 06/08/20 Entered 06/08/20 19:01:02              Desc Main
                                      Document     Page 5 of 6



                              DECLARATION OF HOLLY ROARK

I, Holly Roark, declare as follows:

       1.      I am counsel for William E. Dempsey, II and Amy D. Dempsey, the Debtors-in-

Possession herein (the “DIP”).

       2.      On behalf of the Estate, I have personally spoken with counsel experienced in

construction defect litigation, who also has experience with being paid on contingency and in the

context of bankruptcy cases. At this preliminary time, it is not appropriate to disclose who this

attorney is since no application to employ has been filed, and the DIP is not seeking to pay this

attorney.

       3.      In the event that the Estate determines that it would be feasible to proceed with

litigation against the Terra Nativa Professionals on a contingency fee basis, and the attorney wishes

to be hired, the Estate will file an employment application with the Court. On the other hand, the

Estate may seek employment of counsel so counsel can do a full analysis of this claim and write a

report that would satisfy creditors in the event it appears that the claim is not feasible, even on a

contingency basis.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed on June 8, 2020, at Boise, Idaho.


_________________________
      Holly Roark




                                                    5
Case 19-01069-JMM        Doc 178     Filed 06/08/20 Entered 06/08/20 19:01:02      Desc Main
                                    Document     Page 6 of 6



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 8, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 6
